Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00328-TMT-MEH

  MICHAEL ABBONDANZA and
  TAVIN FOODS, INC.,

         Plaintiffs,

  v.

  JASON WEISS,
  PETER LEINER,
  WEISS LAW GROUP, PC,
  BRETT HUFF,
  RICHARD LESLIE,
  HUFF & LESLIE, LLP, and
  GIOVANNIA PALONI,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

  Michael E. Hegarty, United States Magistrate Judge.

         Before the Court is Defendant Jason S. Weiss’s Motion to Compel RICO Case Statement.

  ECF 74. The Motion is fully ripe for review, and the Court heard oral arguments at the Motion

  Hearing on February 11, 2021.

                                         BACKGROUND

  The Underlying Lawsuit of Abreu v. Tavin Foods, Inc., No. 16-cv-00432-MEH (D. Colo.)

         On February 23, 2016, Santiago Abreu, a Florida resident, filed a lawsuit against Tavin

  Foods, Inc. In his complaint (filed at ECF 1 in that case), Mr. Abreu stated that he suffers from

  moderately severe multiple sclerosis and sudden onsets of severe pain. He is paraparetic and

  requires use of a wheelchair. The subject of the lawsuit was Mr. Abreu’s visit to the Riverbend
Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 2 of 7




  Market and Eatery restaurant that Tavin Foods, Inc. operated in Park County, Colorado. Mr. Abreu

  represented that he “personally visited the Premises and dined at the Premises, but was denied full

  and equal access and full and equal enjoyment of the facilities, services, goods and amenities

  within the Premises, even though he was a ‘bona fide patron.’” Id. at ¶¶ 2-3, 6-7. Attached to the

  complaint was a photograph of the top of a meal order ticket showing the restaurant’s name and

  address. Nothing of the receipt’s photographed portion refers to Mr. Abreu.

         He alleged that he “suffered an injury in fact” from the denial of full access as a restaurant

  visitor. Id. at ¶ 17. He identified multiple access barriers that he encountered in the men’s restroom,

  bar area, entrance pathway, and parking lot. Id. at ¶¶ 20-23. Mr. Abreu sued under 42 U.S.C. §

  12188 of the Americans with Disabilities Act (“ADA”) to remove the barriers. Mr. Abreu was

  represented by Jason Weiss, Esq. and Peter S. Leiner, Esq. of the Weiss Law Group, PA in Florida

  and by Richard W. Leslie, Esq. and Brett Huff, Esq. of Huff and Leslie, LLP in Colorado.

         Courtenay Patterson, Esq. represented Tavin Foods, Inc. on a pro bono basis. ECF 28. On

  February 3, 2017, Mr. Abreu moved for summary judgment. ECF 50. He attached to the motion

  an affidavit in which he confirmed his allegations about visiting the restaurant and the barriers that

  he encountered. On February 10, 2017, the parties filed a Stipulation of Dismissal with Prejudice

  (ECF 53), and the case was closed (ECF 54).

  The Current Lawsuit

         Tavin Foods, Inc. and its owner, Michael Abbondanza, (“Plaintiffs”) now sue the attorneys

  and law firms who represented Mr. Abreu. Courtenay Patterson, Esq., who defended them against

  the underlying lawsuit, represents them as the Plaintiffs in bringing this lawsuit. ECF 9. In their

  Amended Complaint (ECF 8-1), Plaintiffs raise the claims of abuse of process, civil conspiracy,

  fraud, federal RICO Act violations, and Colorado Organized Crime Control Act violations.


                                                    2
Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 3 of 7




             Plaintiffs allege that the Defendant attorneys and law firms practice in the area of ADA

  access law. ECF 8-1 at ¶¶ 6–9. Defendant Weiss Law Group has represented Mr. Abreu in

  hundreds of cases across the country (id. at ¶ 17), and Huff and Leslie, LLP has represented Mr.

  Abreu in twenty-nine ADA access lawsuits in Colorado (id. at ¶ 10). Plaintiffs include Giovannia

  Paloni, who owns the Florida business, Complete ADA Compliance, as a Defendant. Mr. Weiss

  retained Ms. Paloni to write the ADA violations report about the restaurant. Id. at ¶ 12. Despite

  attempts to serve Ms. Paloni with process (ECF 70 & 77), she has not appeared in this case.

             Plaintiffs’ claims are based on the allegation that Defendants have operated as a conspiracy

  to file baseless ADA access lawsuits against small businesses for the purpose of obtaining quick

  settlements. Id. at ¶ 13. In support, Plaintiffs cite various irregularities from the underlying case

  against them. They allege that Ms. Paloni never visited the restaurant in person, contrary to what

  she represented in her affidavit. Id. at ¶¶ 25–27. They say that of the fourteen ADA violations that

  Mr. Abreu reported in his lawsuit, they found only four, and they were minor. Id. at ¶ 24. They

  dispute whether “Santiago Abreu” even exists, and if he does, whether he visited the restaurant.

  Id. at ¶¶ 17, 23, 43–44, 46–48. Plaintiffs say that before they filed the current lawsuit, they had

  requested proof of Mr. Abreu’s trip to Colorado and visit to the restaurant but received none. Id.

  at ¶ 45.

             Plaintiffs also refer to how the underlying lawsuit was litigated. Defendant Huff twice sent

  settlement offers, but then on October 19, 2016, he reported that he might have to withdraw as Mr.

  Abreu’s local counsel because he may become a witness. Id. at ¶¶ 29–33. Plaintiffs were

  unsuccessful in deposing Mr. Abreu. Id. at ¶¶ 36–37. Then Mr. Abreu filed a summary judgment

  motion even though no discovery had taken place. Id. at ¶ 38. After Plaintiffs reported remediation




                                                      3
Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 4 of 7




  of the four violations that their expert could find, Mr. Abreu’s counsel agreed to dismiss the case.

  Id. at ¶¶ 39–41.

          Plaintiffs argue that the above conspiracy rises to the level of a criminal enterprise that

  Defendant Jason Weiss leads. Id. at ¶¶ 51–60. Plaintiffs claim as damages their litigation and

  investigation costs, the loss of their restaurant business, and non-economic damages. Id. at ¶¶ 103,

  159.

                                        LEGAL STANDARD

          Neither the Federal Rules of Civil Procedure nor the Court’s Local Rules expressly provide

  for the kind of “RICO case statement” that Defendants request. Instead, it is a case management

  tool that some courts use to request a plaintiff to provide details about the factual and legal bases

  of a RICO claim. Northland Ins. Co. v. Shell Oil Co., 930 F. Supp. 1069 (D.N.J. 1996). As

  Northland explains further, its purpose is to obtain a complete statement about a RICO claim akin

  to a supplemental pleading or the heightened pleading requirement for fraud claims (which often

  underlie a RICO claim). It may help screen ill-conceived RICO claims, focus discovery, assist in

  resolving a summary judgment motion, or provide a blueprint for trial. It can be used to clarify

  otherwise vague allegations. For example, Northland concerned property damage from leaky

  polybutylene plumbing systems, about which both sides “recognized the certain complexity of the

  case”. Id. at 1071. The plaintiffs had made “only generalized and vague allegations” of consumer

  fraud and consumer protection violations and did not quantify their damages. Id. at 1070–71.

  Moreover, the RICO claim was the court’s only basis for federal subject matter jurisdiction over

  the case. Id. at 1075.




                                                   4
Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 5 of 7




                                              ANALYSIS

          First, Defendants seek a RICO case statement from Plaintiffs because they “do not know

  precisely what plaintiffs claim each of [them] did wrong.” ECF 74 at 1. The Court disagrees that

  Plaintiffs allegations are vague or are in need of clarity and precision. The contours of their theory

  of wrongdoing are readily apparent. At the Motion Hearing, Defendants cited the case of Ghandi

  v. Ehrlich, 2020 WL 5633416, No. 19-cv-03511-SDG (N.D.Ga. Sept. 21, 2020), in which a RICO

  claim based on the filing of ADA access lawsuits against small businesses was raised. As

  summarized above, Plaintiffs allege that they likewise were victims of a baseless lawsuit that was

  part of Defendants’ larger scheme. Plaintiffs express that grievance through different fraud

  theories, and they base it on events from the underlying lawsuit. The Defendants were parties to

  it, and thus, they should be familiar with the basis of Plaintiffs’ present allegations. This case

  stands in sharp contrast to the situation in Dobson v. Anderson, 319 F. App’x 698, 700 (10th Cir.

  2008) in which pro se plaintiffs brought “conclusory allegations” about the alleged monopolization

  of the county’s bail-bond business against hundreds of defendants (including federal and state

  court judges as well as the presiding judge) without “facts sufficient to support a RICO claim.”

          Moreover, Plaintiffs’ pleadings already have been tested. Defendants filed two Motions to

  Dismiss (ECF 14 and 15), a Motion for Sanctions (ECF 40), and a Motion for Judgment on the

  Pleadings (ECF 49). The Court denied all four motions. ECF 41 and 65. Whether Plaintiffs will

  prevail on their claims has yet to be determined, but for present purposes, they are pleaded with

  sufficient clarity.

          Second, Defendants complain that they “are entitled to far more information and details

  concerning the plaintiffs’ serious charges.” ECF 74 at 4. They contend that Plaintiffs have been

  “unable or unwilling to comply with discovery requirements.” ECF 74 at 3. While one purpose for


                                                    5
Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 6 of 7




  a RICO case statement may be to “focus discovery,” Northland, 930 F. Supp. at 1075, the parties’

  arguments show that they already know what subject matter areas require exploration and

  development through the discovery process. For example, there were the questions about whether

  Mr. Abreu exists and whether he was at Plaintiffs’ restaurant (which Defendant Jason Weiss, Esq.

  answered in the affirmative at the Motion Hearing). The parties also dispute whether Defendants’

  ADA litigation practice remains an ongoing enterprise, Plaintiffs’ claimed damages, and the reason

  for closing the restaurant. Because Plaintiffs’ theory of wrongdoing is straightforward and the

  areas of inquiry already are known, a RICO case statement would not aid in the discovery process.

         The parties’ arguments suggest that the issue is not a lack of clarity or focus, but rather the

  production of discovery. Indeed, Plaintiffs submitted their answers to Defendant Jason Weiss’s

  First Set of Interrogatories shortly before the Motion Hearing. ECF 82. However, a RICO case

  statement “does not displace traditional discovery requests.” Northwood, 930 F. Supp. at 1075

  (emphasis in the original). The parties should follow the Court’s already established discovery

  rules for resolving any discovery disputes, as was done in Saniefar v. Moore, 2019 WL 3202924,

  No. 17-cv-00823-LJO-BAM (E.D. Cal. July 16, 2019), which addressed discovery disputes in a

  case about alleged fraudulent ADA access lawsuits.

                                           CONCLUSION

         Defendants ask to compel Plaintiffs to submit a RICO case statement. As it explained at

  the Motion Hearing, the Court declines to place that additional procedural requirement on

  Plaintiffs. Moreover, regardless of whether there is authority permitting such a request, it would

  serve no practical purpose in this case. The Court sees no need for a more precise or complete

  pleading and no need to clarify the scope of discovery.




                                                   6
Case 1:19-cv-00328-TMT-MEH Document 84 Filed 02/12/21 USDC Colorado Page 7 of 7




         For the above reasons, the Court denies Defendant’s Motion to Compel RICO Case

  Statement [filed January 14, 2021; ECF 74].

         Entered this 12th day of February, 2021, at Denver, Colorado.

                                                     BY THE COURT:



                                                     Michael E. Hegarty
                                                     United States Magistrate Judge




                                                7
